As filed with the Securities and Exchange Commission on June 1, 2010 Registration Nos. 2-99810 and 811-04391 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment [ ] Post-Effective Amendment No. 109 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 107 [X] OLD MUTUAL FUNDS II (Exact name of registrant as specified in Declaration of Trust) 4643 South Ulster Street, Suite 700, Denver, Colorado 80237 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code (720) 200-7600 Julian F. Sluyters Old Mutual Capital, Inc. 4643 South Ulster Street, Suite 700, Denver, Colorado 80237 (Name and Address of Agent For Service) Copies to: William H. Rheiner, Esq. and to Andra C. Ozols, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 700 Philadelphia, PA19103 Denver, CO80237 (215) 564-8082 (720) 200-7600 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Filing. It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) [X]on June 21, 2010 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on [date] pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on [date] pursuant to paragraph (a)(2) If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: The sole purpose of this filing is to delay the effective date of the Registrant’s Post-Effective Amendment No. 107 to the Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on March 15, 2010 (“PEA No. 107”), to June 21, 2010. Contents of the Registration Statement Cover Page Contents of Registration Page Prospectus – incorporated herein by reference to PEA No. 107 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 15, 2010, Edgar Accession No. 0000775180-10-000020. Statement of Additional Information – incorporated herein by reference to PEA No. 107 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 15, 2010, Edgar Accession No. 0000775180-10-000020. Part C – incorporated herein by reference to PEA No. 107 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 15, 2010, Edgar Accession No. 0000775180-10-000020. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, this Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 109 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and County of Denver in the State of Colorado on this 1st day of June, 2010. OLD MUTUAL FUNDS II Registrant By: /s/ Julian F. Sluyters Julian F. Sluyters President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John R. Bartholdson * Trustee June 1, 2010 John R. Bartholdson /s/ Robert M. Hamje * Trustee June 1, 2010 Robert M. Hamje /s/ Jarrett B. Kling * Trustee June 1, 2010 Jarrett B. Kling /s/ L. Kent Moore * Trustee June 1, 2010 L. Kent Moore /s/ Thomas M. Turpin * Trustee June 1, 2010 Thomas M. Turpin /s/ Julian F. Sluyters President and Principal June 1, 2010 Julian F. Sluyters Executive Officer /s/ Robert T. Kelly Treasurer and Principal June 1, 2010 Robert T. Kelly Financial Officer *By /s/ Andra C. Ozols Andra C. Ozols Attorney-in-Fact, pursuant to a power of attorney
